Citation Nr: 1102718	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-13 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability. 

3.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970, with service in the Republic of Vietnam from January 1969 
to January 1970.  His decorations include the Vietnam Cross of 
Gallantry with Palm. 
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the above claims.

In March 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  At his March 2010 hearing, the 
Veteran submitted additional evidence in support of his claim, 
along with a waiver of RO consideration.  Accordingly, the newly 
submitted evidence will be considered in this decision.  38 
C.F.R. § 20.1304 (2009). 

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See VA treatment records 
dated in May 2009 and February 2010.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for a cervical 
spine disability and entitlement to service connection for a 
lumbar spine disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's PTSD was incurred in, or caused by, his military 
service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants service connection for PTSD.  This 
award represents a complete grant of the benefit sought on 
appeal.  Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

The Veteran contends that he has PTSD as a result of incidents 
that occurred during military service in Vietnam.  See July 2007 
statement, March 2010 stressor statement, and March 2010 Board 
hearing transcript.  Specifically, the Veteran has reported that, 
approximately four days after his arrival in the Republic of 
Vietnam, one of his sergeants, R.E.C., was decapitated by a 
helicopter blade.  Additionally, the Veteran has reported that a 
fellow soldier in his unit with whom he was friends, D.D.D., was 
killed in April 1969 while performing his duties as a machine 
gunner on a combat mission.  In this regard, the Veteran has 
indicated that, insofar as he too worked as a machine gunner for 
one month while in Vietnam, he feared that he would be killed.  
The Veteran has also reported being fearful of his life while 
jumping and diving to avoid rocket missiles during combat.  
Moreover, the Veteran has reported having feelings of survivor 
guilt following the deaths of other members of his unit.  
Specifically, the Veteran has reported that, although he was 
assigned as a door gunner for his first month in Vietnam, he was 
soon promoted to a safer job as a helicopter crew chief, and that 
some of the men that he was competing with for that promotion, 
including D.D.D., were subsequently killed on missions.  See July 
2006 VA treatment record.  The Veteran's DD-214 confirms that the 
Veteran served in the Republic of Vietnam from January 1969 to 
January 1970 and reveals that the Veteran's military occupational 
specialty (MOS) was as a helicopter repairman.  The Veteran's DD-
214 also shows that he received the Vietnam Cross of Gallantry 
with Palm in relation to his service in the Republic of Vietnam.   

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD a Veteran 
must provide medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Moreover, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Moreover, the amendment provides that, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the evidence of 
record indicates that the Veteran feared for his life following 
the death of several members in his unit, who were killed during 
hostile military activity in Vietnam, and during rocket attacks 
by the enemy.  As such, the amended 38 C.F.R. § 3.304(f)(3) apply 
to this case.   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating physician, 
it is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records are devoid of evidence of 
treatment for a psychiatric disorder, and at the time of his 
separation examination in August 1970, the Veteran denied having 
a history of nervous trouble, frequent nightmares, or trouble 
sleeping, and was found to be normal psychiatrically on 
examination.  

Post-service, the Veteran has reported that he first began 
psychiatric treatment in approximately 1985, but that he 
discontinued treatment shortly thereafter because it was too 
painful for him to discuss his Vietnam experiences.  See VA 
treatment records dated in February 2005 and July 2006.  
Thereafter, during VA treatment in August 2004, the Veteran 
reported having feelings of anxiety and chronic depression.  
Additionally, during treatment in September 2004 and October 
2004, the Veteran was noted to have a past medical history of 
anxiety.  

Subsequently, in February 2005, the Veteran sought emergency VA 
treatment for increased anxiety.  After examining the Veteran and 
discussing his pertinent history, the February 2005 doctor 
diagnosed him with a depressive disorder (not otherwise 
specified) with anxiety features and a generalized anxiety 
disorder.  Thereafter, during treatment in April 2005, September 
2005, October 2005, and December 2005, the Veteran was noted to 
have a history of an anxiety disorder

During further VA psychiatric treatment in July 2006, the doctor 
noted that the Veteran was a Vietnam combat Veteran that served 
as a door gunner and crew chief during service.  The doctor also 
noted that many of the Veteran's fellow service-members, 
including a door gunner in his unit, had died during service, and 
that the Veteran now had survivor guilt.  In this regard, the 
Veteran reported that he felt personally responsible for some of 
his fellow service-members dying because, as discussed above, he 
was promoted to a safer job while in Vietnam and as such, was out 
of harm's way at the time of the traumatic events.  Based on this 
evaluation, the doctor diagnosed the Veteran with PTSD and a 
depressive disorder, not otherwise specified.  

The Veteran has since received fairly consistent VA psychiatric 
treatment, including individual and group therapy, for his 
anxiety, depressive disorder, and PTSD.  Significantly, during 
treatment in January 2007 with the same doctor that treated him 
in July 2006, the Veteran was noted to suffer from severe PTSD 
and a major depressive disorder from his combat service in 
Vietnam.  Additionally, during follow-up treatment with the same 
doctor in March 2007, the Veteran reported that he felt guilty 
for abandoning the other men in his crew when he became the crew 
chief, stating that most of those men ended up dying, and that he 
could not forgive himself.  Further, during treatment in January 
2009, the same VA doctor reported that the Veteran had severe and 
disabling PTSD, which warranted service connection.   Similarly, 
in May 2009, the same doctor reported that the Veteran had severe 
and disabling PTSD, which was combat-related and which warranted 
service connection.  Finally, during treatment in February 2010, 
the same VA doctor reported that the Veteran's severe PTSD was 
derived from his Vietnam war experiences as a door gunner and 
provided the opinion that it was more likely than not that the 
Veteran's PTSD symptomatology was service-related.  

After a careful review of the evidence of record, the Board finds 
that the Veteran suffers from PTSD and that this condition is 
related to his experiences during service.  In making this 
determination, the Board notes that the Veteran is competent to 
report that other men his unit died during combat missions, that 
he experienced feelings of fear that he too would die as a result 
of having others in his unit killed, and that he experienced 
survivor guilt both during and after service.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is 
competent to report what occurred during service because he is 
competent to testify as to factual matters of which he has first-
hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is 
limited to that which the witness has actually observed and is 
within the realm of his personal knowledge.  Such knowledge comes 
to a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting that fellow soldiers in his unit were 
killed during combat missions, and that he has experienced a 
continuity of symptomatology since service, including feelings of 
depression and anxiety.  The Veteran's records are internally 
consistent, as evidenced by his VA treatment records, his 
statements, and the March 2010 VA examination report.  Further, 
the Board finds that it is facially plausible that several men in 
the Veteran's unit were killed during combat missions in Vietnam 
as described by the Veteran, which resulted in his in-service 
symptomatology (i.e., feelings of fear, anxiety, and guilt) and 
his treatment for anxiety and depression following separation 
from service.  As such, the Board finds that the Veteran's 
statements are credible and probative, and add weight to the 
overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 
(1996).  Moreover, the Board finds that the fact that the Veteran 
received the Republic of Vietnam Gallantry Cross with Palm award 
as a result of his service in Vietnam adds additional weight to 
the credibility of his statements. 

Further, the Board reiterates that, pursuant to the amended 
regulations governing service connection for PTSD, where the 
Veteran's claimed stressor is related to "a fear of hostile 
military or terrorist activity during service," if a VA 
psychiatrist or psychologist (or a psychiatrist or psychologist 
with whom VA has contracted), confirms that the claimed stressor 
is 1) adequate to support a diagnosis of PTSD, and 2) that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3).  

Here, the Veteran's regular VA psychiatrist, who treated his PTSD 
for almost two years and collected a complete history of his 
pertinent military history, as outlined above, provided the 
opinion that the Veteran's currently diagnosed PTSD was derived 
from his Vietnam war experiences as a door gunner and that, as 
such, it was more likely than not that the Veteran's PTSD 
symptomatology was related to service.  Further, the Board finds 
that the Veteran's statements regarding the occurrence of his in-
service stressors are consistent with the circumstances of his 
service as evidenced by the record, and that there is no clear 
and convincing evidence to the contrary.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also 38 C.F.R. § 
3.304(f)(3).  As such, the Board finds that the Veteran's lay 
testimony alone establishes the occurrence of his claimed in-
service stressors.  See 38 C.F.R. § 3.304(f)(3).   Moreover, the 
Board finds the January 2009, May 2009, and February 2010 
opinions of the VA psychiatrist that the Veteran's PTSD is 
related to his experiences during military service to be 
probative as to the etiology of the Veteran's PTSD.  

As noted above, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance of 
positive and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that 
"a Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail.").  Because there is a medical diagnosis of PTSD 
related to the claimed in-service stressor, and credible 
supporting evidence of the occurrence of that stressor, the Board 
concludes that the preponderance of the evidence supports the 
grant of service connection for PTSD in this case.  Thus, 
following a full review of the record, and applying the benefit 
of the doubt doctrine, all doubt is resolved in favor of the 
Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim 
for service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

For the reasons set forth below, the Board finds that additional 
development with regard to the issues of entitlement to service 
connection for a cervical spine disability and entitlement to 
service connection for a lumbar spine disability, is required.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's Social Security 
Administration (SSA) records, California state disability 
records, private treatment records, VA treatment records, and 
service treatment records; and the Veteran should be afforded a 
VA examination assessing the etiology of his cervical and lumbar 
spine disabilities.  

At the outset, the Board notes that, at the Veteran's March 2010 
Board hearing, the Veteran's wife reported that the Veteran was 
in receipt of Social Security Administration (SSA) benefits.  To 
date, however, a complete copy of the Veteran's SSA records has 
not been associated with the claims file.  In this regard, the 
Board notes that the possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  As such, these records must be obtained 
on remand.  38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Similarly, during VA treatment in August 2004, the Veteran 
reported that he was in receipt of state disability benefits.  
However, to date, a complete copy of records related to the 
Veteran's state disability benefits from the state of California 
has not been associated with the claims file.  As such, these 
records must be obtained on remand.  38 C.F.R. § 3.159(c) (2009). 

Additionally, a review of the record reveals that some of the 
Veteran's relevant private treatment records have not yet been 
associated with the claims file.  Specifically, on his April 2005 
claims form and during VA treatment in February 2005, the Veteran 
reported receiving treatment for his spine from Dr. John Bonner 
in approximately 1995.  Additionally, during VA treatment in 
August 2004, the Veteran reported that that he had previously 
been seen by multiple chiropractors following 1) a neck injury 
after falling out of a boat, and 2) a head/neck injury after 
rolling welding hit the top of his head.  Finally, during private 
treatment in May 2004, VA treatment in August 2004, VA treatment 
in February 2005, and VA treatment in September 2005, the Veteran 
reported undergoing cervical disc fusion in approximately 1994 or 
1995.  VA has a duty to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department or 
agency, to include private medical records.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, efforts 
should be made on remand to obtain a complete copy of all of the 
Veteran's outstanding private treatment records.  

Further, a review of the record reveals that some of the 
Veteran's service treatment records have not yet been associated 
with the claims file.  Specifically, in his May 2009 substantive 
appeal, the Veteran reported that, during service in Vietnam in 
1969, while stationed at Camp Evans in the city of Hue, he was 
placed in traction for his back disorder.  To date, however, no 
clinical records from this treatment have been associated with 
the claims file.  These records, as well as any recent VA 
treatment records, should be obtained on remand.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

Finally, the Board finds that a medical opinion regarding the 
etiology of the Veteran's cervical and lumbar spine disabilities 
is necessary in order to make a determination in this case.  In 
this regard, the Board notes that, under the VCAA, VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant has 
a current disability; the record indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that his current neck and back disorders are 
causally related to injuries sustained during service in Vietnam 
while jumping and diving into the ground to avoid rocket-fire.  
In this regard, as noted above, the Veteran has reported 
receiving in-service treatment for his neck and back, including 
being placed in traction while stationed at Camp Evans. 

A review of the Veteran's available service treatment records 
reveals that, at the time of his entrance examination in 
September 1967, the Veteran reported a history of recurrent back 
pain; however, on examination, he was found to have a normal 
spine, with the examiner specifically noting that the Veteran had 
no tenderness or spasm, and that spine x-rays taken at that time 
were normal.  These records also reveal that the Veteran received 
treatment for his spine on numerous occasions during service, 
including treatment for chronic lumbar spine strain in November 
1967, back pain in March 1968, recurrent lumbar back pain in 
August 1969, and sciatica in August 1969.   Moreover, these 
records show that the Veteran was placed on a temporary profile 
due to his back pain in August 1969.  Further, the Veteran has 
provided competent reports regarding in-service traction 
treatment for his spine while stationed at Camp Evans in 1969.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Layno v. Brown, 6 Vet. App. 465 (1994).   Additionally, although 
the Veteran was noted to have a normal spine examination upon 
separation from service, at the time of his separation 
examination in August 1970, the Veteran did report a history of 
back trouble.  

Finally, the Veteran's post-service private and VA treatment 
records indicate that he has been undergoing treatment for neck 
pain since approximately 1994, and has been diagnosed with 
cervical degenerative disc disease (DDD); hypertrophic spurring 
at C4-5 and C7-T1; mild disc space narrowing at C6-7 and C7-T1; 
mild bulging discs at C2-3 and C4-5 with central spinal stenosis; 
nerve impingement of the cervical spine; and cervical 
radiculopathy.  Similarly, the Veteran's post-service VA 
treatment records indicate that he has been undergoing treatment 
for back pain since September 2002, and has been diagnosed with 
degenerative disc changes in the lower lumbar spine at L4-5.  
Further, on his May 2005 claims form and during VA treatment in 
September 2002, the Veteran provided competent reports of a 
continuity of symptomatology since service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

As such, because there is competent evidence of record indicating 
that the Veteran had neck and back pain during service, for which 
he received treatment on numerous occasions; current evidence of 
cervical and lumbar spine disabilities; and competent reports of 
a continuity of symptomatology since service, a medical opinion 
regarding the etiology of the Veteran's cervical and lumbar spine 
disabilities is necessary to make a determination in this case.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
private health care providers who have 
treated his cervical and/or lumbar spine 
disability, to specifically include treatment 
records from Dr. John Bonner, dated since 
approximately 1994 or 1995; a cervical disc 
fusion in approximately 1994 or 1995; and any 
chiropractic treatment he received following 
1) his neck injury from falling out of a 
boat, and 2) a neck injury after rolling 
welding hit the top of his head.  Following 
the receipt of any necessary authorizations 
from the Veteran, attempt to obtain all 
identified medical records.  All reasonable 
attempts to obtain such records should be 
made and documented.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records himself, as provided 
in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e).

2.  Make arrangements to obtain the Veteran's 
complete service treatment records, including 
clinical records, from the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source.  The Board is 
particularly interested in records from 
traction treatment for a back injury in 1969 
while the Veteran was stationed at Camp 
Evans.  If these records are not available, a 
negative reply must be provided.

3.  Make arrangements to obtain copies of all 
documents or evidentiary material pertaining 
to the Veteran's application(s) for SSA 
disability benefits.   If these records are 
not available, a negative reply must be 
provided.

4.  Make arrangements to obtain copies of all 
documents or evidentiary material pertaining 
to the Veteran's application(s) for 
California state disability benefits.   If 
these records are not available, a negative 
reply must be provided.

5.  Make arrangements to obtain the Veteran's 
complete treatment records regarding a 
cervical spine disability and/or a lumbar 
spine disability, including any x-ray, 
magnetic resonance imaging (MRI), and/or 
computed tomography (CT) results, from the VA 
Medical Centers in 1) Fresno, California, 
dated since August 2009, and 2) Palo Alto, 
California, dated since September 2002.

6.  After completion of the above, schedule 
the Veteran for a VA orthopedic examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of any current neck and back disorder(s) 
found to be present.  In this regard, the 
Board points out that the record reveals 
diagnoses of cervical DDD; hypertrophic 
spurring at C4-5 and C7-T1; mild disc space 
narrowing at C6-7 and C7-T1; mild bulging 
disc from C2-3 to C4-5 with central spinal 
stenosis; nerve impingement of the cervical 
spine; cervical radiculopathy; and 
degenerative disc changes in the lower lumbar 
spine at L4-5.  

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current neck and/or back disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, or 
injury.  In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's in-service treatment for chronic 
lumbar spine strain in November 1967, back 
pain in March 1968, recurrent lumbar back 
pain in August 1969, and sciatica in August 
1969; and his reports (which for purposes of 
providing this opinion, should be accepted as 
credible) regarding an in-service injury from 
jumping and diving into the ground to avoid 
the firing of rockets, in-service traction 
treatment in 1969, and a continuity of 
symptomatology (i.e., pain) since service.   

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

7.  After completion of the above, review the 
examination reports.  If the requested 
examinations do not include adequate 
responses to the specific opinions requested, 
the reports must be returned to the examiners 
for corrective action.

8.  Finally, readjudicate the Veteran's 
claims on appeal.    If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


